Conviction is for selling intoxicating liquor in Wise County, a dry area. Appellant entered a plea of guilty before the court and was fined $500.00.
A motion for new trial was filed alleging seven different grounds upon which appellant urged her motion.
We find six bills of exception in the record. The first recites that appellant filed a motion for new trial and alleged that "* * * the court had erred in the following respect: 'Because * * *' "; then follows a copy of the first ground set out in the motion, and the reservation of an exception to overruling the motion on that ground.
The second bill of exception is a counterpart of the first, save it complains because the court overruled the motion on the second ground, and so on through the entire six bills. This brings nothing before this court for review.
The order overruling the motion for new trial recites that evidence was heard on the motion, but no such evidence is before us either by statement of facts or in a bill of exception.
We find in the beginning of the transcript what purports to be a preliminary examination into the matter when appellant proposed to plead guilty.
If it is intended as a statement of facts it may not be considered for two reasons. (a) It is entirely in questions and answers, which is in violation of Art. 760, Sec. 1, C. C. P., as amended by the 42d Leg., 1st C. S., p. 78; and (b) it is in violation of Sec. 2, Art. 760 Cow. C. P., as amended by the 42d Leg. R. S., p. 12, which specifically provides that the statement of facts "* * * shall not be copied in The Transcript * * *". (Vernon's Tex. C. C. P., Vol. 3, 1947 Pocket Part, pages 40 and 41.)
With the record in the condition pointed out there is no alternative but to affirm the judgment, and it is so ordered. *Page 567